                                                                       JS-6

                      UNITED STATES DISTRICT COURT
                 CENTRAL DISTRICT OF CALIFORNIA
                           WESTERN DIVISION



HUGHY ADDISON,                           Case No. CV 17-09039-DFM

         Plaintiff,                      JUDGMENT

        v.
COMMISSIONER OF SOCIAL
SECURITY,

         Defendant.



      IT IS HEREBY ADJUDGED that, for the reasons set forth in the Order
Granting Motion to Dismiss, this action is dismissed with prejudice.



Date: January 28, 2019

                                          ___________________________
                                          DOUGLAS F. McCORMICK
                                          United States Magistrate Judge
